1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                    ***

6
      ANTHONY BENBO,
7
                           Plaintiff,
8                                                       2:18-CV-2244-JCM-CWH
      vs.                                               ORDER
9     NATIONAL SECURITY TECHNOLOGIES,
      LLC,
10
                           Defendant.
11

12
            Before the court is the Request that Plaintiff’s Attorney James P. Kemp be Exempt from
13
     Attendance to the Early Neutral Evaluation (ECF No. 21).
14
            Accordingly,
15
            IT IS HEREBY ORDERED that any opposition to the Request that Plaintiff’s Attorney James P.
16
     Kemp be Exempt from Attendance to the Early Neutral Evaluation (ECF No. 21) must be filed on or
17
     before February 21, 2019. No reply necessary.
18

19
            DATED this 14th day of February, 2019.
20
                                                                _________________________
21
                                                                CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
22

23

24

25
